NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTON A. EWING,                                 No. 18-56487

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00678-LAB-AGS

 v.
                                                MEMORANDUM*
K2 PROPERTY DEVELOPMENT, LLC,
DBA Conserva Solar, a California Limited
Liability Company; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Anton A. Ewing appeals pro se from the district court’s judgment enforcing

the terms of a settlement agreement in his action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the district court’s enforcement of a settlement agreement, Doi v.

Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), and for clear error the

district court’s findings of fact, Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48

(9th Cir. 1988). We affirm.

      The district court did not abuse its discretion by enforcing the parties’

settlement agreement because the district court’s findings that Ewing agreed to the

terms, and that defendants substantially complied with those terms, were not

clearly erroneous. See Doi, 276 F.3d at 1137-40 (district court did not abuse its

discretion in enforcing settlement agreement where material terms of agreement

were read into the record and parties agreed to them); Jeff D. v. Andrus, 899 F.2d

753, 759 (9th Cir. 1989) (“The construction and enforcement of settlement

agreements are governed by principles of local law which apply to interpretation of

contracts generally.”); see also Cal. Civ. Code § 1550 (setting forth essential

elements to the existence of a contract under California law); id. § 1567 (consent

not free when obtained through duress, fraud, undue influence, or mistake).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellee Klein’s request for sanctions under 28 U.S.C. § 1927, set forth in




                                          2                                       18-56487
his answering brief, is denied.

      AFFIRMED.




                                  3   18-56487